Citation Nr: 1740049	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-26 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include postt5raumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide an examination in a service-connection claim, it must ensure an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran was afforded a VA examination in July 2013.  The examiner concluded that, although the Veteran had experienced trauma in service sufficient to support a diagnosis of PTSD based on fear of hostile or terrorist activity, the examiner ultimately concluded that the Veteran did not meet the criteria for an actual diagnosis of PTSD, and instead found that the Veteran was experiencing "phase of life problems."  Because the Veteran did not have a presently diagnosed psychiatric disability, his claim was denied.

The Veteran, for his part, asserts that the examination conducted in July 2013 was inadequate.  He states that the examiner focused on financial difficulties, and failed to report the other psychiatric symptoms he experiences.  He has also submitted medical records from an October 2013 Vet Center visit, which imply a diagnosis of PTSD.  Although these records do not confirm a diagnosis of PTSD which conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM 5), per 38 C.F.R. § 4.152(a) (2016), it does at least indicate that the Veteran has experienced symptoms associated with PTSD which were not addressed by the VA examiner.  In light of this, the Board will remand the matter for a new VA examination.

In issuing this remand, the Board observes that a claim for PTSD is not necessarily limited to that single issue, and also includes any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board further observes that the Veteran's July 2013 VA examination was conducted under the criteria set forth in the DSM-IV.  However, this matter was not certified to the Board until April 2017.  VA issued a rule update which updated 38 C.F.R. § 4.125 to use of DSM-5, for claims pending before the AOJ on or after August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  Because the claim was certified after the date that use of the DSM-5 became mandatory, any subsequent VA examination should be sure to use the DSM-5 criteria when assessing whether the Veteran has a presently diagnosed psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Invite the Veteran to submit any additional evidence in support of his claim.

2. Schedule the Veteran for a new VA psychiatric examination in support of his claim.  The complete claims file should be made available to the examiner selected to complete the examination.

The examiner is requested to conduct a complete and thorough psychiatric evaluation of the Veteran and state whether he meets the criteria for a diagnosis of PTSD, per the regulations found at 38 C.F.R. § 4.125(a).  Specifically, the examiner should state whether any PTSD diagnosis is related to the Veteran's fear of hostile or terrorist activity, as found in the July 2013 examination report.  

If the Veteran is not diagnosed with PTSD, the examiner is requested to provide a diagnosis for any other mental health disabilities which are reasonably encompassed by the Veteran's reported symptoms, if any.  For each diagnosed disability, the examiner should opine whether that disability is causally related to his active service, to include his reported stressors and combat activity.  

If the examiner finds that the Veteran does not have a diagnosed psychiatric disability, a discussion of how that conclusion was reached should be included, and must discuss the October 2013 Vet Center records which indicate symptoms of PTSD. All evaluations and diagnoses should be made per the criteria set forth in the DSM-5.  

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




